          Case 1:20-cv-03846-VSB-SN Document 13 Filed 12/07/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                           :
TRUSTEES OF THE NEW YORK CITY                              :                        12/7/2020
DISTRICT COUNCIL OF CARPENTERS                             :
PENSION FUND, WELFARE FUND,                                :
ANNUITY FUND, AND APPRENTICESHIP, :
JOURNEYMAN RETRAINING,                                     :    20-cv-3846 (VSB) (SN)
EDUCATIONAL AND INDUSTRIAL FUND, :
et al.,                                                    :           ORDER
                                                           :
                                         Petitioners, :
                                                           :
                      - against -                          :
                                                           :
BILT NYG, INC.,                                            :
                                                           :
                                         Respondent. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On May 18, 2020, Petitioners—Trustees of the New York City District Council of

 Carpenters Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman

 Restraining, Educational and Industry Fund, Trustees of the New York City Carpenters Relief

 and Charity Fund, the Carpenter Contractor Alliance of Metropolitan New York, (collectively,

 the “Funds”), and the New York City District Council of Carpenters (the “Union,” and together

 with the Funds, the “Petitioners”)—filed a petition for confirmation of an arbitration award with

 exhibits (“Petition”) issued against Respondent Bilt NYG, Inc. (“Bilt”) pursuant to Section 301

 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185, and for attorney’s fees and

 costs incurred during the confirmation proceeding. (Doc. 1.) On that same day, Petitioners filed

 a memorandum of law in support of their Petition. (Doc. 5.) The Petition was served on July 20,

 2020. (Doc. 8.) Bilt has not opposed the Petition, requested additional time to oppose the

 Petition, or appeared in this action at all.
       Case 1:20-cv-03846-VSB-SN Document 13 Filed 12/07/20 Page 2 of 3




       On June 22, 2020, I referred this case to Magistrate Judge Sarah Netburn for a report and

recommendation on the Petition. (Doc. 7.) On August 28, 2020, Petitioners requested that

Magistrate Judge Netburn review the Petition as an unopposed motion for summary judgment.

(Doc. 10); see also D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109–10 (2d Cir. 2006).

On August 31, 2020, Magistrate Judge Netburn granted that request. (Doc. 11.)

       On November 19, 2020, Magistrate Judge Netburn issued her Report and

Recommendation, recommending that the Petition to confirm the arbitration award be granted.

(Doc. 12.) Magistrate Judge Netburn specifically recommended confirming the Petition to award

Petitioners $39,068.74, with interest accrued at 6.75% per year from March 6, 2020—the date of

the award—until the date of the judgment; $525 in attorney’s fees; $70 in costs and service fees;

and post-judgment interest in accordance with 28 U.S.C. § 1961(a). (Id.) Neither Petitioners nor

Bilt have filed an objection to the Report and Recommendation or requested additional time to

respond.

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Santana v. Comm’r of Soc. Sec., No. 17-CV-2648 (VSB)

(BCM), 2019 WL 2326214, at *1 (S.D.N.Y. May 30, 2019); Marte v. Berryhill, No. 17-CV-3567




                                                2
       Case 1:20-cv-03846-VSB-SN Document 13 Filed 12/07/20 Page 3 of 3




(VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018); Lewis v. Zon, 573 F. Supp. 2d

804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       Here, although the Report and Recommendation explicitly provided that “[t]he parties

shall have fourteen days from the service of this Report and Recommendation to file written

objections,” (Doc. 12 at 8), neither party filed an objection or sought additional time to file an

objection. I therefore reviewed Magistrate Judge Netburn’s thorough and well-reasoned Report

and Recommendation for clear error and, after careful review, found none.

       Accordingly, I ADOPT the Report and Recommendation in its entirety. The Petition is

granted and the arbitration award is confirmed. Petitioners are awarded $39,068.74, with interest

accrued at 6.75% per year from March 6, 2020—the date of the award—until the date of the

judgment. Petitioners are also awarded $525 in attorney’s fees, $70 in costs and service fees,

and post-judgment interest in accordance with 28 U.S.C. § 1961(a).

       The Clerk’s Office is respectfully directed to terminate any open motions, to enter

judgment in accordance with this Order, and to close this case.



SO ORDERED.

Dated: December 7, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                  3
